Action for personal injuries sustained by plaintiff in being struck by defendants’ motor truck while crossing Ninth avenue, on the north sidewalk of Forty-first street, Manhattan. Judgment dismissing the complaint at the close of plaintiff’s case unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. A prima facie ease having been made out, the question of plaintiff’s contributory negligence should have been passed upon by a jury. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.'